Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-3 and 5-8 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including apply the value of the parameter acquired by the acquisition unit to an equation representing a relation between the parameter indicative of the quality and engagement with the video streaming to calculate a value of a first index (alpha) indicative of the engagement, determine that playback start waiting does not occur, based on the determination that the playback start waiting does not occur, calculate a value of a second index (B) indicative of the engagement, determine that playback stop does not occur, based on the determination that the playback stop does not occur, calculate a value of a third index indicative of the engagement, and compare each of the value of the second index and the value of the third index with the value of the first index to generate information regarding improving the quality of the video streaming.
Inter alia, independent claims 5 and 6 are allowable for similar reasons.
The closest prior art (Zhang, USPPGPub N 20100211966) teaches a view quality data generation unit (400) for judging the view quality of the content, abstract, wherein audience quality data generation section 400 has time matching judgment section 410, [0050], Fig. 1 and reference point expected emotion value calculation section 330 performs matching between video parameter P.sub.i and parameters entered in acquired conversion table 341, and searches for a parameter that matches video parameter P.sub.i, [0095], Fig. 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 12, 2022